Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s after-final response filed on 02/10/2021 has been entered.  
3.	 Claims 275, 280-281, 289, 291-297 and 305-315 are pending.  
4.	Applicant’s amendments filed on 02/10/20201 are sufficient to overcome the outstanding claim objection, 112(b) rejections, 112, fourth paragraph rejections and 112, first paragraph enablement and written description rejections set forth in the Office Action mailed on 12/30/2020.
5.	Claims 275, 280-281, 289, 291-297 and 305-315 are allowed.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
February 13, 2021
/Nora M Rooney/
Primary Examiner, Art Unit 1644